Citation Nr: 9911737	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-26 395 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
superficial varicosities, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1993.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).  This matter was remanded to the RO in September 
1996 for additional development.  

REMAND

Review of the record reveals that the Member of the Board who 
had conducted the veteran's hearing in January 1996 is no 
longer employed by the Board.  The Board notes that in a 
February 1999 statement, the veteran requested another Travel 
Board hearing at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if a 
veteran expresses a desire to appear in person.  The Member 
of the Board who conducts the hearing shall participate in 
making the final determination of the claim, subject to the 
exception relating to reconsideration of a decision.  
38 C.F.R. § 20.707 (1998).  

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a hearing before a Member of the Board 
at the RO.  The veteran should be asked 
to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


